Judgment, Supreme Court, New York County, entered March 31, 1978, setting aside a jury verdict in favor of the plaintiff in the sum of $3,333.33 and dismissing the complaint, unanimously reversed, on the law and the facts, and the complaint and jury verdict reinstated; the action is remanded with a direction to enter judgment in favor of the plaintiff against the defendant in the sum of $3,333.33, together with costs in all courts. We find that the evidence was sufficient to sustain the jury’s verdict for the plaintiff in the sum of $3,333.33 on the second trial of this action, previously held by this court to be an action to recover for unjust enrichment (Saunders v Kline, 55 AD2d 887). Accordingly we have concluded that the Trial Justice erred in setting aside the jury verdict and dismissing the complaint on the alternative grounds of the one-year Statute of Limitations and insufficiency of evidence, and have directed that the complaint and the jury verdict be reinstated and that judgment be entered in favor of the plaintiff in accordance therewith. Concur—Kupferman, J. P., Fein, Sandler, Bloom and Yesawich, JJ.